* MOREMEN, Judge.
The appellant instituted this action to condemn a right of way 269 feet in length, comprising 0.43 acres, across a part of ap-pellees’ 35 acre tract of land in Greenup *815County for a pipe line easement. The right of w;ays. for othér portions of this pipe line were involved in United Fuel Gas Co. v. Mauk, 272 S.W.2d 810, and United Fuel Gas Co. v. Hieneman, 272 S.W.2d 813.
The award of $145 by the commissioners fpr the easement area was, on appeal, increased by a judgment of the Greenup Circuit Court to $800 — $300 for the easement area and $500 resulting damages to the remainder of the tract. As in the previous cases, this case was tried with the damages being the sole question.
The facts are essentially the same and the questions involved herein are almost identical with those involved in the two above cited cases.
Therefore, for the reasons given in, and upon the authority of, United Fuel Gas Company v. Mauk, 272 S.W.2d 810, and United Fuel Gas Company v. Heineman, 272 S.W.2d 813, the motion for an appeal is granted and the judgment is reversed.